IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               September 16, 2009
                                No. 08-60677
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

JONAL JOSEPH,

                                           Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A94 798 833


Before DeMOSS, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
      Jonal Joseph, a native and citizen of Haiti, petitions for review of a
decision by the Board of Immigration Appeals (BIA) affirming an immigration
judge’s (IJ) decision to deny his application for asylum, withholding of removal,
or relief under the Convention Against Torture (CAT).             Joseph sought
immigration relief based on his alleged persecution by supporters of Jean
Bertrand Aristide, the former president of Haiti. The IJ denied relief after



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60677

finding that Joseph was not a credible witness and had failed to provide
corroborating evidence.      The BIA upheld the IJ’s adverse credibility
determination and held that Joseph had failed to meet his burden of proving
eligibility for immigration relief. Joseph challenges those negative credibility
determinations. He contends that he demonstrated his eligibility for relief.
      The BIA’s finding that Joseph failed to provide the court with credible
evidence in support of his claim for immigration relief is supported by
substantial evidence. See Wang v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009).
The inconsistencies listed by the BIA and IJ regarding Joseph’s accounts of his
persecution are supported by the record. Certainly, the evidence does not compel
a conclusion that Joseph’s testimony was credible. See id. at 538-39. Absent
credible evidence to the contrary, the BIA’s finding that Joseph failed to carry
his burden of establishing his eligibility for asylum, withholding of deportation,
or relief under the CAT, is supported by substantial evidence. See Chun v. INS,
40 F.3d 76, 78-79 (5th Cir. 1994); see also Eduard v. Ashcroft, 379 F.3d 182, 186
n.2 (5th Cir. 2004); Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).
      Joseph’s petition for review is DENIED.




                                        2